Title: To Thomas Jefferson from William Branch Giles, 29 July 1823
From: Giles, William Branch
To: Jefferson, Thomas


My Dear Sir
Wigwam
July 29—1823—
Your highly valued favor of the 9. Ult was duly received: and I had hoped from its contents: that I should have received your deposition, in the case of Polland, before this time; but I have reason to believe; that no notice is yet given for the purpose of taking it: I have therefore determined to forward a notice herewith, for the purpose of taking that, and others, at the discretion of the late Colo. Nicholas’s representatives—I had hoped, and still hope, that Mr. Jefferson Randolph would have given his attention to this business: but if he should decline doing so: I wish to be apprised of it without delay—It gives me real concern to find: that you should have suffered so much from our unfortunate old friend: as to weigh heavily upon you for the remainder of your life Since January 1816, I have been visited with the most extra excruciary afflictions: and amongst others; I have been compelled to sell more than eighty valuable negroes, to relieve myself from the plundering of pretended friends &c—and am still left embarrassed—Be pleased Sir, to accept, the most sincere and fervent wishes of my heart, for your long continued health & happiness &c—Wm B. Giles